Citation Nr: 1522855	
Decision Date: 05/04/15    Archive Date: 06/11/15

DOCKET NO.  13-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for schizophrenia, paranoid type.

2. Entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a March 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of service connection for schizophrenia, paranoid type, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The September 2010 rating decision denied the claim of entitlement to service connection for schizophrenia, paranoid type; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.
 
2. Evidence received since the September 2010 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for schizophrenia, paranoid type.


CONCLUSIONS OF LAW

1. The September 2010 rating decision denying service connection for schizophrenia, paranoid type, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. New and material evidence has been received to reopen the service connection claim for schizophrenia, paranoid type. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Because the Veteran's service connection claim for schizophrenia, paranoid type, is reopened, any error related to the VCAA with respect to this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2012, the RO denied the Veteran's claim of service connection for schizophrenia, paranoid type, on the merits. See September 2012 Rating Decision. Essentially, the RO performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In September 2010, the RO denied the Veteran's claim of service connection for schizophrenia, paranoid type. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The September 2010 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for schizophrenia, paranoid type, because there was no evidence schizophrenia was incurred in service. September 2010 RO Decision.

New evidence has been received since the September 2010 rating decision that is material to the Veteran's service claim. During his March 2015 hearing, the Veteran reported he dreamed of being in the military, and was devastated when he was medically discharged. March 2015 Hearing Transcript. He reported initially having auditory and visual hallucinations during service, and also reported feeling rejected and stigmatized by family after his discharge. See id. The new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's schizophrenia and service.

New and material evidence has been submitted to reopen the claim of schizophrenia, paranoid type. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for schizophrenia, paranoid type, is reopened; to the extent the appeal is granted.


REMAND

The issue of entitlement to service connection schizophrenia, paranoid type, requires further development, to include providing a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's military personnel records.

If such records do not exist or are unavailable, a negative response must be obtained.

2. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain outstanding VA medical records (VAMRs) from October 2013 onwards and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a mental health examination with an opinion as to whether the Veteran's schizophrenia, paranoid type, relates to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran's schizophrenia, paranoid type, was caused or aggravated by his military service. The examiner must opine as to the relationship, if any, between the schizophrenia, paranoid type, and the Veteran's military service.

b. The examiner must opine as to whether the Veteran's separation from service due to pre-existing pes planus may have triggered his schizophrenia.

c. The examiner must opine as to whether the Veteran's in-service and post-service symptoms indicate he was prodromal while on active duty from June to September 2004, or whether he had schizophrenia within one year of his separation in September 2004.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2003 Report of Medical History and Report of Medical Examination at Enlistment, denying any mental health conditions.

August 2004 Entrance Physical Standards Board Proceedings, recommending the Veteran be separated for congenital pes planus.

March 2009 VA Medical Records (VAMRs), noting the Veteran self-presented for psychiatric admission due to fear that he was "going crazy;" he described depression since childhood that worsened with his military discharge and reported that his mother had committed suicide when he was 15; he was diagnosed with psychosis NOS, depression NOS, r/o schizophrenia, r/o major depression, severe, with psychotic features.

May 2009 VAMRs, indicating a diagnosis of schizophrenia, paranoid type vs. schizoaffective disorder.

April 2010 VAMRs, showing treatment for schizophrenia, paranoid type likely exacerbated by marijuana use.

April 2010 Narrative Report from VA Dr. J. T. D., Staff Psychiatrist, noting the Veteran has had symptoms of psychosis NOS, schizophrenia, and depression since he was 15, when his mother committed suicide.

May 2010 Veteran's Statement, reporting he was given extra guard shifts while waiting to be medically discharged from service, and had visual and auditory hallucinations due to sleep deprivation.

June 2011 Veteran's Statement, indicating his auditory hallucinations began in Ft. Benning, GA during basic training, but that he did not report them at the time because he thought it was a normal response to sleep deprivation.

Undated letter received May 2012 from T. L. J., M.A., a licensed marriage and family therapist who treated the Veteran after his parent's divorce, noting his "behavior and affect were consistent with the situations he was dealing with and I observed no indications of any mental illness. His thoughts were firmly grounded in reality."

October 2012 VAMRs, where J. D. P., LCSW, provided an addendum stating, "I explained to [the Veteran] that it is my opinion that the hazing and sleep deprivation he experienced during active duty [] service is likely the stressor that brought on an otherwise genetic, but latent schizophrenia. He said he did have symptoms while active duty but was not given the opportunity to get treatment, in part due to wanting to stay active duty until being pushed out for having flat feet."

March 2013 Veteran's Statement, noting his family did not welcome him home with open arms after his military discharge and expressing continued discontent that he did not make it out of basic training.

April 2013 Veteran's Statement, reiterating that he was mistreated and discriminated against due to his medical discharge prior to separation, including doing additional guard duty and an incident where he reports two privates assaulted him by flipping his bed while he was in it, which the Veteran reports led to the two privates receiving Article 15s.

March 2015 Hearing Transcript, noting the Veteran's strong reaction to his medical discharge after his long-time goal of being career military and the harassment prior to discharge was so traumatic that it was the onset of his schizophrenia.

e. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and established medical principles.

5. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for schizophrenia, paranoid type. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


